19-3690
Hahn v. The State of New York


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
13th day of October, two thousand twenty.

Present:        ROSEMARY S. POOLER,
                RAYMOND J. LOHIER, JR.,
                WILLIAM J. NARDINI,
                                Circuit Judges.

_____________________________________________________

PHILIP HAHN,

                                  Plaintiff-Appellant,

                         v.                                                  19-3690-cv

STATE OF NEW YORK, NEW YORK SUPREME COURT,
JUDGE PAUL WOOTEN,

                        Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:          Philip Hahn, pro se, Paramus, NJ.

Appearing for Appellee:           David Lawrence III, Assistant Solicitor General of Counsel
                                  (Barbara D. Underwood, Solicitor General, Judith N. Vale, Senior
                                  Assistant Solicitor General, on the brief), for Letitia James,
                                  Attorney General of the State of New York, New York, NY.

Appeal from the United States District Court for the Southern District of New York (McMahon,
C.J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the district court is AFFIRMED.

        Appellant Philip Hahn, proceeding pro se, appeals from a judgment of the United States
District Court for the Southern District of New York (McMahon, C.J.), entered October 16, 2019,
dismissing his 42 U.S.C. Section 1983 complaint, in which he alleged that a New York State
Supreme Court justice deprived him of his right to a jury trial in civil actions filed in state court.
We assume the parties’ familiarity with the underlying facts, the procedural history of the case,
and specification of issues for review.

        A district court has inherent authority to sua sponte dismiss a complaint on the ground that
it lacks an arguable basis either in law or in fact. See Neitzke v. Williams, 490 U.S. 319, 325-26
(1989). Although we have not yet decided whether a district court’s exercise of this authority is
reviewed de novo or for abuse of discretion, we need not do so where, as here, the district court’s
decision “easily passes muster under the more rigorous de novo review.” Id. at 364 n.2. We afford
a pro se litigant “special solicitude” by interpreting a complaint filed pro se “to raise the strongest
claims that it suggests.” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal citation,
alterations, and quotation marks omitted).

        The district court properly concluded that the Eleventh Amendment bars Hahn from
bringing this Section 1983 suit against the State and the New York Supreme Court. The Eleventh
Amendment precludes suits against states and their agencies unless the state expressly waives its
immunity or Congress abrogates that immunity. See CSX Transp., Inc. v. N.Y. State Office of Real
Prop. Servs., 306 F.3d 87, 94-95 (2d Cir. 2002); see also Pennhurst State Sch. & Hosp. v.
Halderman, 465 U.S. 89, 100 (1984) (holding Eleventh Amendment bars a suit against a state or
its agencies, “regardless of the nature of the relief sought”). This immunity extends to the New
York Supreme Court. See Gollomp v. Spitzer, 568 F.3d 355, 368 (2d Cir. 2009) (holding the New
York State Unified Court System “is unquestionably an arm of the State, and is entitled to Eleventh
Amendment sovereign immunity” (internal citation and quotation marks omitted)). Congress has
not abrogated sovereign immunity for Section 1983 claims, see Dube v. State Univ. of N.Y., 900
F.2d 587, 594 (2d Cir. 1990), and New York has not waived it, see Trotman v. Palisades Interstate
Park Comm’n, 557 F.2d 35, 39-40 (2d Cir. 1977).

         Further, the district court properly found that Justice Wooten is immune from suit. To the
extent Hahn sued Justice Wooten in his official capacity, his claim is barred by Eleventh
Amendment immunity. See Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009). Although sovereign
immunity does not bar suit against a state official acting in his official capacity when the litigant
seeks prospective relief based on an “ongoing violation of federal law,” that exception is
inapplicable here because Hahn’s suit does not allege an ongoing violation. Verizon Md., Inc. v.
Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (internal citation omitted) (discussing Ex
parte Young, 209 U.S. 123 (1908)). To the extent Hahn’s suit names Justice Wooten in his
individual capacity, his claim for damages is barred by judicial immunity because Hahn alleged
that he was harmed by judicial acts (i.e., the disposition of a lawsuit), and his claim for injunctive
relief is barred because he has not alleged a violation of a judicial decree or that declaratory relief
was unavailable. See Green v. Maraio, 722 F.2d 1013, 1016 (2d Cir. 1983) (“A judge defending

                                                  2
against a section 1983 action is entitled to absolute judicial immunity from damages liability for
acts performed in his judicial capacity.” (internal citations omitted)); see also 42 U.S.C. § 1983
(barring injunctive relief against judicial officers “unless a declaratory decree was violated or
declaratory relief was unavailable”). Although Hahn argues on appeal that Justice Wooten acted
outside his judicial capacity, deciding to dismiss a lawsuit prior to trial is a quintessential judicial
action.

       Finally, while a district court should not ordinarily dismiss a pro se complaint without
granting leave to amend, it may do so when, as here, amendment would be futile. See Cuoco v.
Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

      We have considered all of Hahn’s arguments and find them to be without merit.
Accordingly, the judgment of the district court is AFFIRMED.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   3